DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, along with claims 4, 5 and 8, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites the limitation "the scale" in the last two lines of the limitation clause beginning with “receiving a fluid.”  There is insufficient antecedent basis for this limitation in the claim.  Previously within the claim Applicant refers to ‘a compositional material,” but no correlation is made with the scale inhibitor thereto.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “wherein the chemical inhibitor reduces the production of at least one of paraffin and asphaltene.”  Independent claim 1 has been amended to require the chemical inhibitor interact with a chemical in the fluid to reduce the production of “the scale” (note the 112 rejection of such above).  As such, it is unclear if Applicant is attempting to require the chemical inhibitor reduce production of scale, as per claim 1, and further reduce the production of at least one of paraffin and asphaltene, as per claim 8, i.e., as in reduce the combination of scale and paraffin/asphaltene, or if Applicant is intending the scale be in the form of paraffin/asphaltene.  Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Intelligent Inflow Tracers Obtain Information With Less Risk, Cost – cited and provided previously) in view of Lyublinkski et al. (US 9,169,720 – cited previously) and Delaloye et al. (US 2006/0011345).
With respect to independent claim 1, Williams et al. discloses a method of incorporating a chemical within a well screen into a production fluid flowing into a production string (Williams discloses incorporation of a tracer into a production fluid flowing into a production string), comprising:
disposing a plurality of chemical strips in a fluid inflow device of the production string, the fluid inflow device including a base pipe, a wire screen forming an annular region around the base pipe, and a plurality of dividers in the annular region forming a plurality of drainage channels extending axially along the base pipe between the base pipe and the wire screen, wherein the fluid flows from the wire screen into the annular region along the plurality of drainage channels between the base pipe and wire screen, and wherein the plurality of chemical strips are rectangular cuboids, each strip placed in a drainage channel to form a cylindrical arrangement of strips around the base pipe, each strip being impregnated with a chemical (p. 2, wherein it is disclosed the strips consist of engineered polymers and chemical compounds combined into a product that resembles strips) that interacts with chemicals in a fluid flowing through the drainage channel into the production well (see picture on page 2); and 
receiving a fluid from a formation at the fluid inflow device, wherein the fluid flows from the wire screen to the base pipe via the plurality of drainage channels, thereby flowing across the plurality of chemical strips in the plurality of drainage channels, wherein the chemical interacts with a chemical in the fluid (Williams et al. provides for the flow of fluids such as oil and water through the fluid inflow device into the base pipe).   
Williams et al. discloses wherein the chemical composition is a tracer which is released into the produced fluids.  The reference additionally suggests wherein the tracer material is in the form of a strip emplaced within the drainage channels (see picture on pages 2 and 4).  The reference, however, fails to disclose the strip as an inhibitor strip, and thus fails to suggest such as impregnated with a chemical inhibitor that interacts with chemicals in a fluid flowing through the drainage channel to reduce the production of a scale in the production well as claimed, thus providing for a method of preventing production of a compositional material in the production string as instantly claimed.  
Lyublinkski et al. suggests chemicals that can be used for corrosion management in vertically oriented structures, including an oil well, wherein a dispenser system therefore dispenses the corrosion inhibitor at a height desired to be protected from corrosion (abstract; col. 8, l. 6-14; col. 9, l. 31-40).  In one example, a support having a solid volatile corrosion inhibiting composition is attached thereto (col. 3, l. 19-22).  Lyublinkski et al. further suggests wherein it is known that an outer surface of an inner well tubing 102 is exposed in an annular space 104 that is formed between the inner well tubing and an outer well tubing 101, and as such, can be subjected to corrosion, and, as such, a plurality of corrosion management dispensers can be placed within such an annulus for the purpose of distributing the corrosion inhibitor composition at a desired depth in the well (col. 5, l. 30-52).   One form of such a corrosion management dispenser is a strip that includes a corrosion inhibitor dispersed/impregnated therein and/or coated thereon so that the corrosion inhibitor can be delivered to a desired surface of the structure in which it is used upon dispensing of the inhibitor (col. 9, l. 1-50), thereby preventing production of a compositional material in a production string.  The Examiner notes, as identified in the Conclusion, scale is a term of art also applied to a corrosion product.
Since Williams et al. discloses wherein the chemical composition is in the form of a strip and the chemical thereon is one capable of being released into produced fluids from the formation and Lyublinkski et al. teaches inhibitor strips which may be emplaced at a desired depth within a well annulus so as to release a corrosion inhibitor impregnated therein into produced fluids, and, thereby reduce production of corrosion, i.e., the production of a compositional material/scale in the production string, it would have been obvious to one having ordinary skill in the art to try an inhibitor strip as taught by Lyublinkski et al. in place of the tracer strips of Williams et al. in order to reduce corrosion/scale at a particular location in the well and thereby prevent production of a composition material in the production string.  The Examiner notes, Lyublinkski et al. clearly suggests corrosion is a known problem in producing well systems, and, as such, one of ordinary skill would recognize a need/desire to prevent corrosion/scale from developing therein. 
Williams et al. in view of Lyublinski et al. suggests the method as set forth above wherein Lyublinski et al. further suggests the system to permit the release of the inhibitor over an extended period of time and, if so desired, can be replenished, wherein further systems for such can be included to allow for such replenishing functions (col. 11, l. 39-56; col. 12, l. 21-24).  The combination, however, is silent to flowing a chemical inhibitor into the well and into contact with the plurality of inhibitor strips to recharge the plurality of inhibitor strips.  Delaloye et al. teaches fluid conditioning systems used in well treatment of production fluids wherein a well treatment chemical is placed within a support material within the well annulus; when replenishment of the treatment chemical is necessary, the treating chemical may be recharged by flowing of the treating chemical into the wellbore via a capillary tubing and into contact with the support material so as to provide replenishment thereof ([0037]; [0081]-[0082]).  Since Williams et al. in view of Lyublinski et al. suggests replenishment of the inhibitor strip downhole if desired and Delaloye et al. suggests a method of doing such as flowing the inhibitor via a capillary tubing into contact with a support used for the inhibitor so as to recharge the support with the inhibitor, it would have been obvious to one having ordinary skill in the art to recharge the strip of Williams et al. in view of Lyublinski et al. by flowing the chemical inhibitor, as suggested by Delaloye et al. in order to replenish the inhibitor strip with inhibitor after the use thereof should continuing of treatment be desired.  
With respect to dependent claims 4 and 5, Williams et al. discloses wherein the chemical strip, i.e., inhibitor strip in view of Lyublinkski et al., is elongated along a longitudinal axis of the base pipe and comprises a plurality of strips disposed circumferentially around an axial section of the base pipe (see picture of pages 2 and 4).
With respect to dependent claim 8, Williams et al. in view of Lyublinski et al. suggests wherein the chemical inhibitor can be one for reduction of corrosion/scale, as set forth above in the rejection of claim 1.  The combination, however, is silent to wherein the chemical inhibitor reduces production of paraffin and/or asphaltene as claimed.  Delaloye et al. teaches well treatment chemicals released downhole within an annulus as set forth above in the rejection of claim 1, wherein such treatment chemicals include scale, as well as those used to prevent deposition of corrosion and paraffin ([0080]).  As such, it would have been obvious to one having ordinary skill in the art to try additional chemicals within the inhibitor strip of Williams et al. in view of Lyublinski et al., such as those used to reduce the production of paraffin, since combinations of such well treatment agents within an annular space through which production fluids pass is known in the art, as suggested by Delaloye et al., in order to prevent the deposition of such therein, and, therefore, one of ordinary skill would recognize the desire to prevent such depositions when producing fluids using the method of Williams et al. in view of Lyublinski et al..

With respect to independent claim 9, Williams et al. discloses a production string, comprising:
a fluid inflow device comprising a base pipe, a wire screen forming an annular region around the base pipe, and a plurality of dividers between the base pipe and the screen forming a plurality of drainage channels extending axially along the base pipe in the annular region, wherein the fluid flows from the wire screen into the plurality of drainage channels; and
a plurality of chemical strips disposed in the plurality of drainage channels, the plurality of chemical strips having a shape of rectangular cuboids, each strip placed in a drainage channel to form a cylindrical arrangement of strips around the base pipe, each strip having a chemical impregnated therein (p. 2, wherein it is disclosed the strips consist of engineered polymers and chemical compounds combined into a product that resembles strips)  that interacts with chemicals in a fluid flowing through the drainage channel into the production well (see pictures on pages 2 and 4; the Examiner notes Williams et al. provides for the flow of fluids such as oil and water through the fluid inflow device into the base pipe).  
Williams et al. discloses wherein the chemical composition is a tracer which is released into the produced fluids.  The reference additionally suggests wherein the tracer material is in the form of a strip emplaced within the drainage channels (see picture on pages 2 and 4).  The reference, however, fails to disclose the strip as an inhibitor strip, and thus fails to suggest such as impregnated with a chemical inhibitor that interacts with chemicals in a fluid flowing through the drainage channel to reduce the production of a scale in the production well as claimed, thus providing for a method of preventing production of a compositional material in the production string as instantly claimed.  
Lyublinkski et al. suggests chemicals that can be used for corrosion management in vertically oriented structures, including an oil well, wherein a dispenser system therefore dispenses the corrosion inhibitor at a height desired to be protected from corrosion (abstract; col. 8, l. 6-14; col. 9, l. 31-40).  In one example, a support having a solid volatile corrosion inhibiting composition is attached thereto (col. 3, l. 19-22).  Lyublinkski et al. further suggests wherein it is known that an outer surface of an inner well tubing 102 is exposed in an annular space 104 that is formed between the inner well tubing and an outer well tubing 101, and as such, can be subjected to corrosion, and, as such, a plurality of corrosion management dispensers can be placed within such an annulus for the purpose of distributing the corrosion inhibitor composition at a desired depth in the well (col. 5, l. 30-52).   One form of such a corrosion management dispenser is a strip that includes a corrosion inhibitor dispersed/impregnated therein and/or coated thereon so that the corrosion inhibitor can be delivered to a desired surface of the structure in which it is used upon dispensing of the inhibitor (col. 9, l. 1-50), thereby preventing production of a compositional material in a production string.  The Examiner notes, as identified in the Conclusion, scale is a term of art also applied to a corrosion product.
Since Williams et al. discloses wherein the chemical composition is in the form of a strip and the chemical thereon is one capable of being released into produced fluids from the formation and Lyublinkski et al. teaches inhibitor strips which may be emplaced at a desired depth within a well annulus so as to release a corrosion inhibitor impregnated therein into produced fluids, and, thereby reduce production of corrosion, i.e., the production of a compositional material/scale in the production string, it would have been obvious to one having ordinary skill in the art to try an inhibitor strip as taught by Lyublinkski et al. in place of the tracer strips of Williams et al. in order to reduce corrosion/scale at a particular location in the well and thereby prevent production of a composition material in the production string.  The Examiner notes, Lyublinkski et al. clearly suggests corrosion is a known problem in producing well systems, and, as such, one of ordinary skill would recognize a need/desire to prevent corrosion/scale from developing therein. 
Williams et al. in view of Lyublinski et al. suggests the method as set forth above wherein Lyublinski et al. further suggests the system to permit the release of the inhibitor over an extended period of time and, if so desired, can be replenished, wherein further systems for such can be included to allow for such replenishing functions (col. 11, l. 39-56; col. 12, l. 21-24), i.e., are capable of being recharged.  The combination, however, is silent to wherein the plurality of inhibitor strops are capable of being recharged explicitly by flow of the chemical inhibitor into the wellbore and into contact with the plurality of inhibitor strips as claimed.  Delaloye et al. teaches fluid conditioning systems used in well treatment of production fluids wherein a well treatment chemical is placed within a support material within the well annulus; when replenishment of the treatment chemical is necessary, the treating chemical may be recharged by flowing of the treating chemical into the wellbore via a capillary tubing and into contact with the support material so as to provide replenishment thereof ([0037]; [0081]-[0082]).  Since Williams et al. in view of Lyublinski et al. suggests replenishment of the inhibitor strip downhole if desired and Delaloye et al. suggests a method of doing such as flowing the inhibitor via a capillary tubing into contact with a support used for the inhibitor so as to recharge the support with the inhibitor, it would have been obvious to one having ordinary skill in the art to recharge the strip of Williams et al. in view of Lyublinski et al. by flowing the chemical inhibitor, as suggested by Delaloye et al. in order to replenish the inhibitor strip with inhibitor after the use thereof should continuing of treatment be desired.  
With respect to dependent claims 12 and 13, Williams et al. discloses wherein the chemical strip, i.e., inhibitor strip in view of Lyublinkski et al., is elongated along a longitudinal axis of the base pipe and comprises a plurality of strips disposed circumferentially around an axial section of the base pipe (see picture of pages 2 and 4).
Response to Arguments
Applicant’s arguments and amendments with respect to the claim objections, 35 USC 103 as set forth in the previous office action, have been fully considered.  Applicant notes Williams does not teach or suggests each inhibitor strip impregnated with a chemical inhibitor and Lyublinski does not teach a rechargeable chemical inhibitor strip.  The Examiner notes, however, Lyublinski suggests wherein the strips can be replenished and used in combination with systems for replenishment.  As such, a new grounds of rejection has been set forth above with consideration of the reference to Delaloye et al..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Schlumberger Energy Glossary defines scale as a term “also applied to a corrosion product.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
10/07/22